Per Curiam.
The assignment of error is disposed of by one circumstance apparent on the face of the bill — Craddock was not a guarantor, but an immediate party. His name was signed at the foot, beneath that of Pope, the principal debtor, but, to exclude misconception of his character in the transaction, with the marginal annexation of the words, “security for the fulfilment of the above,” which are not inconsistent with a direct engagement. They serve to note that he had signed, not as-a guarantor, but as a surety. They are not technical words in a contract of guaranty; and the juxta-position of the signatures, as well as the absence of apt words to indicate a contingent responsibility, shows that the parties intended to be jointly bound.
Judgment affirmed.